              Case 2:20-cv-00118-BJR Document 48 Filed 01/04/21 Page 1 of 2



1

2

3
                                                          The Honorable BARBARA J. ROTHSTEIN
4

5

6

7                            UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
     AMEENJOHN STANIKZY,
                            Plaintiff,                   NO. 2:20-cv-00118-BJR
10

11           v.                                          ORDER ON PLAINTIFF’S MOTION TO
                                                         FILE DOCUMENTS UNDER SEAL
12   PROGRESSIVE DIRECT INSURANCE
     COMPANY,
13
                            Defendant.
14

15

16
            PURSUANT TO Local Civil Rule 5(g), Plaintiff moved the Court to order sealed from
17

18
     public inspection the following documents:

19    Document Name:                     Document No.:                Date Filed:
      Plaintiff’s Motion for Class       37                           09/11/2020
20    Certification
21    Declaration of Stephen M.          38                           09/11/2020
      Hansen
22
            The basis for the motion to seal is that the redacted information in the documents was
23

24   marked "CONFIDENTIAL" by the Defendants entered pursuant to protective order entered on

25   June 19, 2020 [Dkt# 32]. Having considered the motion and the documents, the Court is of the
26
     opinion that good cause exists to seal these documents.
27

28

                                                                                     Law Offices of
     ORDER ON PLAINTIFF’S MOTION                                            STEPHEN M. HANSEN, P.S.
     TO FILE DOCUMENTS UNDER SEAL - 1                                          1821 Dock Street, Suite 103
                                                                               Tacoma Washington 98402
                                                                           (253) 302-5955; (253) 301-1147 Fax
              Case 2:20-cv-00118-BJR Document 48 Filed 01/04/21 Page 2 of 2



1
            THEREFORE, IT IS ORDERED that the following documents be sealed:
2
      Document Name:                Document No.:                Date Filed:
3
      Plaintiff’s Motion for Lass   37                           09/11/2020
4     Certification
      Declaration of Stephen M.     38                           09/11/2020
5     Hansen
6

7           DATED this 4th day of January, 2021.
8

9

10                                                  A
                                                    Barbara Jacobs Rothstein
11
                                                    U.S. District Court Judge
12

13

14

15
     Presented By:
16
     Law Offices of STEPHEN M. HANSEN, P.S.
17

18   /s/ Stephen M. Hansen________________
     STEPHEN M. HANSEN, WSBA #15642
19   Of Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28

                                                                                Law Offices of
     ORDER ON PLAINTIFF’S MOTION                                      STEPHEN M. HANSEN, P.S.
     TO FILE DOCUMENTS UNDER SEAL - 2                                    1821 Dock Street, Suite 103
                                                                         Tacoma Washington 98402
                                                                     (253) 302-5955; (253) 301-1147 Fax
